DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/721,912 filed on 12/19/2019. Claims 1-9 are pending.

Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious the gear engagement block is externally engaged with the central 5gear, the first planetary gear assembly, and the second planetary gear assembly in the engaged position, and wherein the first planetary gear assembly, the second planetary gear assembly, and the central gear are restricted from rotating about the central rotation axis when the gear engagement block is in the engaged position, in combination with the other elements required by the claim.
For example, prior art of record Hasegawa et al. (US 6336513 B1) discloses a running vehicle comprising a steering operation tool, a pair of running-driving axles, a pair of running wheels drivingly connected with the pair of running-driving axles.  However, Cho et al. does not disclose a gear engagement block and an actuator mechanism.

Claims 2-9 are allowable because they depend on claim 1.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Maddy (US 20160194026 A1) teaches a gear assembly with two inputs and outputs which can be used on zero turn riding movers or similar vehicles. The first input is propelling unit and the second input is steering unit. The gear assembly contains a planet carrier, a first planetary gear assembly, and a second planetary gear assembly.
Lucius (US 4,917,200) discloses an improved steering systems for skid-steering vehicles such a military tanks, track-type tractors and the like. Steering is provided by port and starboard hydraulically-actuated motors, each positively interconnected with the ring gear or other suitable component of its respective planetary gear assembly, whereby each track-drive mechanism may be controlled separately and independently of the other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655